Citation Nr: 0707847	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  00-20 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a heart disorder, 
to include hypertension and coronary insufficiency.

3.  Entitlement to service connection for a stomach disorder, 
to include peptic ulcer disease and gastritis.

4.  Entitlement to service connection for arthritis, to 
include gouty arthritis and osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION  

This matter is currently before the Board of Veterans' 
Appeals (Board) following an October 2003 Board Remand.  This 
matter was originally on appeal from March 2000 and November 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines.   

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.



REMAND

The record reflects that the Board previously remanded the 
issues on appeal in October 2003 for further notification and 
development and the RO has raised the issue of whether the 
appellant has qualifying service during the course of the 
remand.  The Board particularly notes that the RO denied 
entitlement to the issues on appeal on the basis of the 
absence of verified qualifying service in the August 2006 
Supplemental Statement of the Case (SSOC).  As the question 
of whether the appellant has qualifying service is 
fundamental to the issues on appeal, the Board concludes that 
the adjudication of the appellant's claims is not appropriate 
at this stage.  Therefore, the adjudication of the appellate 
issues is deferred until the issue of whether the appellant 
meets basic eligibility requirements for VA benefits is 
resolved.      

Accordingly, the case is REMANDED for the following actions:

1.  The RO should notify the appellant 
and his representative of the appellant's 
appellate rights with respect to the 
August 2006 RO decision that determined 
that the appellant did not have verified 
qualifying service.  The appellant and 
his representative should be allowed the 
appropriate period of time to respond.   

2.  After the issue of whether the 
appellant meets basic eligibility 
requirements for VA benefits is resolved 
and any additional development or 
notification deemed necessary to the 
issues at hand are accomplished, the 
appellate issues should be returned to 
the Board for appellate review.  In the 
event that the appellant perfects an 
appeal with respect to the issue of 
whether he meets basic eligibility 
requirements for VA benefits, that issue 
should be returned to the Board for 
appellate review along with the others 
currently on appeal. 

This REMAND is to ensure appropriate development and due 
process in this case.  The Board does not intimate an 
opinion, either favorable or unfavorable, regarding the 
issues on appeal at this time.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




